Plaintiff-respondent has a judgment for personal damage, her husband for loss of services, etc., on account of injuries received when she fell upon the floor in the ladies’ room connected with defendant’s theatre. The outer room contained a drinking fountain, the inner a lavatory and toilet. There was testimony that there was water upon the floor upon which plaintiff slipped. Plaintiff's granddaughter testified that another unnamed woman was in the room, and that her dress was wet. There is no proof of notice to any of defendant’s agents or servants of the condition of the floor prior to plaintiff’s fall. The judgments should be reversed and the complaints dismissed. (Conroy v. Saratoga Springs Authority, 259 App. Div. 365; affd., 284 N. Y. 723, and cases there cited; Cohen v. Elmont Cemetery, Inc., 288 id. 558.) Judgments reversed on the law and complaints dismissed, with one bill of costs. Hill, P. J., Crapser and Heffernan, JJ., concur;. Bliss, J., dissents, in an opinion in which Sehenek, J., concurs.